Exhibit 10.1

 

AMENDMENT NO. 3

TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 3, dated as of January 9, 2006 (this “Amendment”), to the Amended
and Restated Loan and Security Agreement, dated as of September 12, 2003 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Loan Agreement”; as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and between TAXI MEDALLION LOAN TRUST I (the “Borrower”) and
MERRILL LYNCH COMMERCIAL FINANCE CORP. (the “Lender”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Loan Agreement.

 

RECITALS

 

The Borrower and the Lender are parties to the Existing Loan Agreement.

 

The Borrower and the Lender have agreed, subject to the terms and conditions
hereof, that the Existing Loan Agreement shall be modified as set forth in this
Amendment.

 

Accordingly, the Borrower and the Lender hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

 

SECTION 1. Amendments.

 

(a) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
clause (b)(ii) of the definition of “Collateral Value” in its entirety and
substituting the following clause (b)(ii) in lieu thereof:

 

“(b)(ii) made to any one Obligor (or guaranteed by any one guarantor) in an
amount that exceeds $20,000,000, or such greater amount as the Lender may
consent to from time to time, on a case-by-case basis, in writing, in the
aggregate together with any other Medallion Loans to such Obligor; provided
that, if, for any calendar month (to coincide with the delivery of the Borrowing
Base Certificate), the average outstanding balance of the Maximum Committed
Credit shall be reduced to an amount less than $325,000,000, the Collateral
Value shall be deemed to be zero with respect to each Medallion Loan made to any
one Obligor (or guaranteed by any one guarantor) in an amount that exceeds
$12,000,000, or such greater amount as the Lender may consent to from time to
time, on a case-by-case basis, in writing, in the aggregate together with any
other Medallion Loans to such Obligor; and provided further that, the foregoing
adjustments to the Collateral Value shall not apply to those Medallion Loans
listed on Schedule 1 to the Third Amendment;”

 

(b) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Maximum Committed Credit” in its entirety and inserting in
lieu thereof the following new definition:

 

““Maximum Committed Credit” shall mean $475,000,000, or such other amount as may
be in effect pursuant to Section 2.18 hereof.”



--------------------------------------------------------------------------------

(c) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Termination Date” in its entirety and inserting in lieu
thereof the following new definition:

 

““Termination Date” shall mean the earlier of: (i) September 12, 2008, and
(ii) the date on which an Event of Default occurs, or, in either case, such
earlier date on which this Loan Agreement shall terminate in accordance with the
provisions hereof or by operation of law.”

 

(d) Section 1.01 of the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

““Third Amendment” shall mean that certain Amendment No. 3, dated as of
January 9, 2006, to this Agreement, between the Lender and the Borrower.”

 

“Third Amendment Effective Date” shall mean the “Amendment Effective Date”, as
defined in the Third Amendment, dated as of January 9, 2006.””

 

(e) Section 2.18 of the Existing Loan Agreement is hereby amended by deleting
the reference to “$325,000,000” in Section 2.18(b) and substituting a reference
to “$475,000,000” in lieu thereof.

 

(f) Article VII of the Existing Loan Agreement is hereby amended by adding the
following Section 7.24 in the appropriate numerical order:

 

“7.24. Concerning Portfolio Purchases. The Borrower will use its best efforts to
(i) obtain from any third party servicer that services certain Medallion Loans
acquired though a portfolio acquisition acknowledgements of irrevocable
instructions, in form and substance satisfactory to the Lender, directing such
third-party servicer to follow the Lender’s irrevocable instructions with
respect to the servicing of such Medallion Loans in the event of an Event of
Default and (ii) transfer all servicing of Medallion Loans from third party
servicers to the Servicer as promptly as practically possible.”

 

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

 

2.01 Documents. On the Amendment Effective Date, the Lender shall have received
all of the following documents, each of which shall be satisfactory to the
Lender in form and substance:

 

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrower and the Lender.

 

-2-



--------------------------------------------------------------------------------

(b) Second Amended and Restated Note. An amended and restated promissory note,
substantially in the form of Exhibit A hereto, executed and delivered by a duly
authorized officer of the Borrower.

 

(c) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Borrower, substantially in the form of Exhibit B hereto, dated
as of the date hereof, and

 

(i) certifying that since the Effective Date of the Existing Loan Agreement
there have been no changes to any of the organizational documents delivered
pursuant to Section 5.01 of the Existing Loan Agreement,

 

(ii) attaching a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment, and the borrowings
contemplated under the Loan Agreement,

 

(iii) attaching certificates dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of the
Borrower in the jurisdiction of its organization, and

 

(iv) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower.

 

(d) Legal Opinions. Legal opinions of internal and outside counsel to the
Borrower, in form and substance satisfactory to the Lender.

 

(e) Upsize Fee. A fee in the amount of $400,000, payable to the Lender for the
increase in the Maximum Committed Credit as follows: (i) $200,000 payable to the
Lender upon the Amendment Effective Date and (ii) $200,000 payable to the Lender
upon the earlier of (A) February 15, 2006 and (B) the closing of a further
amendment to contemplate the purchase of a portfolio of additional Medallion
Loans.

 

(f) Irrevocable Instructions to Each Third-Party Servicer. Irrevocable
instructions, in form and substance satisfactory to the Lender, to each
third-party servicer that services certain Medallion Loans acquired though a
portfolio acquisition, directing such third-party servicer to follow the
Lender’s irrevocable instructions with respect to the servicing of such
Medallion Loans in the event of an Event of Default.

 

(g) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

 

2.02 No Default. On the Amendment Effective Date, (i) the Borrower shall be in
compliance with all of the terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents on its part to be observed or performed,
(ii) the representations and warranties made and restated by the Borrower
pursuant to Section 3 of this Amendment shall be true and complete in all
material respects on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

 

-3-



--------------------------------------------------------------------------------

2.03 Fees and Expenses. On the Amendment Effective Date, the Borrower shall have
reimbursed the Lender for, or directly paid, all costs and expenses incurred by
the Lender in connection with the negotiation, preparation and execution of this
Amendment, including those costs and expenses to be paid by the Borrower
pursuant to Section 3.05 of the Loan Agreement, and all other outstanding
amounts for which the Borrower is liable pursuant to Section 10.03 of the Loan
Agreement, including, without limitation, the fees, disbursements and expenses
of Cadwalader, Wickersham & Taft LLP, counsel to the Lender.

 

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default or Event of Default has occurred or is continuing,
and hereby confirms and reaffirms each of the representations and warranties
contained in Article VI of the Loan Agreement.

 

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

 

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER

TAXI MEDALLION LOAN TRUST I

By:

 

/s/Andrew M. Murstein

--------------------------------------------------------------------------------

Name:

 

Andrew M. Murstein

Title:

 

President

LENDER

MERRILL LYNCH COMMERCIAL

FINANCE CORP.

By:

 

/s/ Joshua A. Green

--------------------------------------------------------------------------------

Name:

 

Joshua A. Green

Title:

 

Director